Rule 1915.7. Consent Order

       [If an agreement for custody is reached and the parties desire a consent
order to be entered, they shall note their agreement upon the record or shall
submit to the court a proposed order bearing the written consent of the parties or
their counsel.]
       If the parties have an agreement regarding custody and request that the
court enter a consent order incorporating the agreement’s terms:

      (a)    the parties shall submit to the court a proposed custody order
bearing the parties’ written consent; or

      (b)    the parties may state the agreement on the record, provided that:

             (1)    within ten days of placing the agreement on the record, the
                    parties comply with subdivision (a); or

             (2)    the court memorializes the oral agreement from the record into
                    a written custody order.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania.

           See Pa.R.C.P. No. 1915.10(b) regarding written custody order
requirements.
                          Explanatory Comment—2019

       The rule has been amended to ensure that when a custody agreement is
orally placed on the record that a written custody order prepared by the parties
memorializing the parties’ agreement is timely submitted to the court or the court
memorializes the oral agreement into a written custody order. The amendment
avoids the untenable circumstance that the only written record of the parties’ oral
agreement is a transcription of what had been placed on the record.
Transcription agreements are often cumbersome and difficult to discern as to the
custody terms and provisions, which makes enforcement difficult. This
amendment is consistent with the holding in R.L.P. v. R.F.M., 110 A.3d 201 (Pa.
Super. 2015).




                                         2
Rule 1915.10. Decision. Order

       (a)    The court may make the decision before the testimony has been
transcribed. The court shall state the reasons for its decision [either] on the record in
open court[,] or in a written opinion[, or in the] or order.

       Note: See 23 Pa.C.S. § 5323(d).

        (b) [The terms of the order shall be sufficiently specific to enforce the
order. The court’s decision shall include safety provisions designed to protect an
endangered party or a child in any case in which the court has found that either is
at risk of harm.]The court shall enter a custody order as a separate written order
or in a separate section of a written opinion.

              (1)    The court’s order shall state sufficiently specific terms to
                     enforce the order.

              (2)    If the court has made a finding that a party or child is at risk of
                     harm, the court’s order shall include safety provisions for the
                     endangered party’s or child’s protection.

       (c)     [Any]A custody order shall include a notice [of a party’s]outlining the
parties’ obligations [pursuant to]under 23 Pa.C.S. § 5337, [dealing with]regarding a
party’s intention to relocate with a minor child.

       Note: See 23 Pa.C.S. § 5323(c) and Pa.R.C.P. No. 1915.17.

       (d)     [No]A party may not file a motion for post-trial relief [may be filed] to an
order of legal or physical custody.

                             [Explanatory Comment—2013

       The custody statute, at 23 Pa.C.S. § 5323(d), requires the court to delineate
the reasons for its decision on the record in open court or in a written opinion or
order. Subdivision (b) further defines and reinforces the requirements found in 23
Pa.C.S. § 5323(e). Examples of safety provisions include, but are not limited to:
supervised physical custody, supervised or neutral custody exchange location,
neutral party presence at custody exchange, telephone or computer-facilitated
contact with the child, no direct contact between the parties, third-party contact
for cancellations, third-party transportation and designating secure, neutral
location for a child’s passport. The statute, at 23 Pa.C.S. § 5323, requires that any
custody order must include notice of a party’s obligations when there is a


                                             3
proposed relocation under 23 Pa.C.S. § 5337. Rule 1915.17 also addresses
relocation.]




                                      4
                           Explanatory Comment—2019

        Subdivision (b) further defines and reinforces the requirements in 23
Pa.C.S. § 5323(e). Examples of safety provisions include, but are not limited to,
supervised physical custody, a supervised or neutral custody exchange location,
a neutral third-party present at custody exchanges, telephone or computer-
facilitated contact with the child, no direct contact between the parties, third-party
contact for cancellations, third-party transportation, and designating a secure,
neutral location as respository for a child’s passport.

       Additionally, subdivision (b) requires a court to enter a custody order as a
separate written order or in a separate section of a written opinion. The
subdivision also addresses the practice of orally entering a custody order on the
record without formalizing the custody order in writing. In such circumstances,
the parties’ only documentation of the custody order is a transcription of the oral
record. In R.L.P. v. R.F.M., 110 A.3d 201 (Pa. Super. 2015), the Superior Court
held that “in order to be sufficiently specific to be enforced, an order of custody
must be entered as a separate written order, or as a separate section of a written
opinion.” Id. at 206. Despite the Superior Court’s decision, the practice of
placing custody orders on the record without subsequently entering a written
order has continued, which has been problematic for enforcement and
understanding of the agreement’s or order’s terms.




                                          5